Citation Nr: 1722415	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-25 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Service Connection for prostate cancer, to include due to Agent Orange (AO)/herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Statement of the Case (SOC), issued by the RO in July 2010, continued to deny service connection for prostate cancer, to include due to AO/herbicide exposure.


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam.

2. The Veteran served in Thailand with a military occupational specialty of aircraft maintenance specialist.

3. The Veteran's duties in Thailand do not permit VA to presume that he was exposed to herbicides to include AO.

4. Prostate cancer was not shown in service and is not otherwise related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be service-connected even if there is no in-service record of the disease in service. 38 C.F.R. § 3.307(a)(6),(d), 3.309(e).

VA has extended the presumption of service connection for diseases listed under 3.309(e) to Veterans who served in Korea in or near the demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971, or in Thailand at certain designated bases and whose duties placed him on or near the perimeter of the base, where Agent Orange was sprayed. 38 C.F.R. § 3.307I(a)(6)((iv); see also Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, 3 (May 2010); M21-1MR, Part IV, Subpart ii, Ch. 2, Section C, Paragraph 10, Subsection (p).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular disability is the type of disability that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.
A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran's medical records indicate he was diagnosed with prostate cancer in September 2008 and underwent a prostatectomy in October 2008.

The Veteran contends he was exposed to AO herbicide agents during his service at Uban Air Force Base in Thailand as an aircraft mechanic. The Veteran indicated he serviced airplanes that had sprayed herbicides in Vietnam. The Veteran also indicated he believed that herbicides were sprayed on the runway and around the base to kill vegetation, and he reported herbicides had been sprayed elsewhere that had drifted onto the Air Force base. The Veteran does not allege he served in Vietnam or that his daily activities caused him to be near the perimeters of the Air Force base while in Thailand.

The Veteran served in Thailand from March 1967 to March 1968. A VA memorandum regarding herbicide use in Thailand during the Vietnam Era was placed in the Veteran's claims folder. This memorandum shows that the Department of Defense's list of facilities indicated that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964 to September 8, 1964. The memorandum also indicated there was a record of 17 insecticide missions which involved the spraying of Malathion insecticide to control malaria carrying insects in Thailand on limited dates in 1963 and 1966. Notably, the Veteran did not serve in Thailand until March 1967, after the time period in which such herbicides were used. Furthermore, the memorandum indicates that tactical herbicides, such as Agent Orange, were not stored in Thailand. The memorandum indicated the facts were not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  

The memorandum also stated that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters, and if a veteran's military occupational specialty included contact with base perimeters, there was a greater likelihood of exposure. However, the Veteran's statements regarding his service in Thailand did not indicate he was frequently near the perimeters of the base. As a result, the planes on which the Veteran performed maintenance were not the UC-123 aircraft that sprayed tactical herbicides, such as AO, in Vietnam, and the planes he did service were not likely to have exposure to tactical herbicides.

Finally, the memorandum indicates that tactical herbicides were aerially applied in Vietnam by UC-123 aircraft, and that these aircraft were stationed in Vietnam, not Thailand.  The memorandum further indicated it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam, and the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical agents in Vietnam.

The Board notes the Veteran does not contend that he had any service in Vietnam and no such service is shown. Therefore, he is not presumed to have been exposed to an herbicide due to service in Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309. Finally, the planes on which the Veteran performed maintenance did not spray tactical herbicides, such as AO, and were not likely to have had exposure to any tactical herbicides. As such, entitlement to service connection for prostate cancer may not be established based on presumed exposure to herbicides resulting from service in Vietnam.

The Board thus finds that the evidence of record preponderates against establishing that the Veteran was exposed to Agent Orange during his service in Thailand. The evidence shows that the occupational specialties listed as having presumed exposure to herbicides in Thailand were those service members whose duties included actually walking the perimeter of the airbases. The Veteran's description of his duties and the official duty record do not place him on or near the perimeter of the base. There is no corroboration that the facility where he performed his duties was adjacent to the perimeter. As such, the Board cannot concede exposure to herbicides/Agent Orange for duty at Ubon, Thailand air bases as an aircraft mechanic.

Therefore, given the foregoing, the Board finds that the evidence as a whole outweighs the Veteran's contentions and testimony to the effect that prostate cancer was caused by exposure to herbicides in service.

Though the Veteran does not contend his prostate cancer had an onset in service, the Board will still consider whether the Veteran's prostate cancer was directly related to his service.

As noted above, the Veteran was diagnosed with prostate cancer in September 2008 and underwent a prostatectomy in October 2008. Thus, the requirement for a current disability is present. However, the Veteran's service treatment records are silent for any diagnosis or symptoms of prostate cancer. Additionally, there is no competent evidence of a nexus between the post-service diagnosis of prostate cancer and the Veteran's service.  Absent these requirements, service connection cannot be granted on a direct basis.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

Entitlement to service connection for prostate cancer, to include due to AO/herbicide exposure, is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


